Citation Nr: 0714029	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis, status/post left ankle fracture.

2.  Entitlement to a rating in excess of 10 percent for 
residuals status/post gastrocnemius tear, right calf.

3.  Entitlement to a compensable rating for residuals 
status/post left fourth metatarsal fracture.

4.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in March 2005 with over 
26 years of service. 

This matter is on appeal from the Salt Lake City, Utah, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In a July 2005 Informal Hearing Conference Report, May 2006 
correspondence and in a May 2007 Motion to Withdraw Appeal, 
prior to the promulgation of a decision, the veteran 
requested a withdrawal of the issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a rating in excess 
of 10 percent for post-traumatic arthritis, status/post left 
ankle fracture have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended). 

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a rating in excess 
of 10 percent for residuals status/post gastrocnemius tear, 
right calf, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a compensable 
rating for residuals status/post left fourth metatarsal 
fracture have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended). 

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a compensable 
rating for hemorrhoids have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006) (as amended).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

In a July 2005 Informal Hearing Conference Report, it was 
noted that he veteran "withdraws his claim for evaluation of 
hemorrhoids."

In correspondence received in May 2006, the veteran stated as 
follows:  "I am satisfied with the decisions of the [Salt 
Lake City] Regional Office and I am presently receiving 
benefits . . . I do not have a disagreement at this time with 
any of the decisions made by the Regional Office."  

In May 2007, the veteran submitted a Motion to Withdraw 
Appeal to the Board.  In effect, the veteran indicated that 
he was satisfied with the decisions of the RO and "moves the 
Board to withdraw his appeal and return his case to the 
agency of original jurisdiction accordingly."

As the veteran has withdrawn his appeals, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed 
without prejudice.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

Inasmuch as the claims on appeal have been withdrawn, the 
provisions of the VCAA are not for application.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
necessary.  


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for post-traumatic arthritis, status/post left ankle fracture 
is dismissed without prejudice.

The claim for entitlement to a rating in excess of 10 percent 
for residuals status/post gastrocnemius tear, right calf, is 
dismissed without prejudice.



The claim for entitlement to a compensable rating for 
residuals status/post left fourth metatarsal fracture is 
dismissed without prejudice.

The claim for entitlement to a compensable rating for 
hemorrhoids is dismissed without prejudice.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


